Citation Nr: 1613458	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-33 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda (PCT), claimed as skin lesions, to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2013, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board finds that there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of entitlement to an increased rating for ischemic heart disease has been raised by the record in a July 2015 filing by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's porphyria cutanea tarda did not have its onset in service or to a compensable degree within a year after the last date on which the Veteran was exposed to herbicide in service and PCT is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for porphyria cutanea tarda have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his porphyria cutanea tarda (PCT) is due to Agent Orange exposure in Vietnam during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
 §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
To establish entitlement to service connection for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e) . 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

A private treatment record reflects that the Veteran was diagnosed with PCT in March 2006.  The condition was noted to flare with alcohol and sun exposure.

Thus, the evidence establishes that the Veteran has PCT.  His service records also reflect that he served in Vietnam during the Vietnam era, therefore herbicide exposure is presumed.  Therefore, for presumptive service connection to apply, the remaining question is whether his PCT manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to herbicides in service.  See 38 C.F.R. § 3.307(6)(ii).

Varying descriptions are of record as to when the Veteran reported he first noticed blisters on his hand, which he has indicated were eventually diagnosed as PCT.  A March 2008 VA treatment record reflects that the Veteran reported the condition being present as long as he could remember.  His March 2008 VA environmental examination states that the Veteran reported skin lesions on his hands since he came back from service.  His December 2014 VA examination report notes that the Veteran stated his symptoms began in service.  However, at his February 2010 decision review officer hearing, the Veteran testified that he did not have problems with his skin during service but that the problems began soon after he came home.  He stated that he could not put an exact date on it.

A review of the Veteran's service treatment records do not show any complaints of or treatment for a skin condition.  Further, the Veteran's skin was found to be normal at the time of his July 1970 separation examination.  The Veteran also indicated on the accompanying report of medical history that he did not have and had not ever had any skin diseases.  Shortly after service, at the Veteran's initial August 1970 compensation and pension examination his skin was noted to be normal.

As the Veteran's service records, including his own statement denying skin conditions on separation, do not reflect any skin conditions in service and the Veteran's own testimony in February 2010 was that the condition did not begin in service, the Board finds that the weight of the evidence demonstrates the Veteran's PCT did not have its onset in service.

The Veteran's DD Form 214 shows that the Veteran was in Vietnam from December 1968 to July 1969.  He was discharged from active service in July 1970.  The Board further finds that the weight of the evidence, lay and medical, demonstrates that PDT did not manifest to a compensable degree within a year after the last date on which the veteran was exposed to an herbicide agent during active or within a year from his separation from service in 1970.  

The December 2014 VA examiner opined that it is less likely than not that the Veteran's PCT was incurred in or caused by service.  He further noted that there are no records indicating that the condition existed within a year of the Veteran's exposure to herbicide in service or that the condition is at least 10 percent disabling.

The Board acknowledges the Veteran's testimony that the condition existed for some period prior to his seeking medical treatment for it many years after service.  However, there is a more than three decade gap between the Veteran's separation from service and his first diagnosis of PCT.  The Veteran himself has testified that he is unable to specify an exact date on when the condition first began, only that it "seems like forever."  See February 2014 DRO hearing at 10.  The Veteran was not able to specify that the blisters began within a year of his presumed herbicide exposure in service.  As noted above, the service medical records do not show evidence of a skin condition and the contemporaneous examination did not show a skin condition.  The Veteran reported that he did not have a skin condition at the time of separation.  There is no other evidence of record demonstrating that the skin condition was manifest to a compensable degree within a year from the last exposure in service or from the time of separation from service.  The Board has considered the Veteran's testimony that he has had the condition for a lengthy period of time.  The Board finds that the weight of the evidence, lay and medical, demonstrates that PCT did not manifest to a compensable degree within a year of the last exposure to herbicides and entitlement to presumptive service connection pursuant to 38 C.F.R. § 3.307 is not warranted.  

Finally, the weight of the evidence does not demonstrate that PCT is related to his service, to include his exposure to Agent Orange. 

The Board acknowledges the Veteran's own opinion that his PCT was caused by exposure to Agent Orange during service, but finds the opinion of the VA examiner more probative.  The Veteran is competent to report blisters on his hands, and the Board finds his statements credible in that respect.  However, as a lay person he does not have the education, training, or experience to diagnose a skin condition such as PCT or opine as to the etiology, as such is a complex medical question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) ; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The most competent and probative medical opinion evidence as to the onset and etiology of the Veteran's PCT is the opinion of the 2014 VA examiner who opined that the Veteran's PCT is not related to his service.

Based on the forgoing, a preponderance of the evidence is against finding that the Veteran's PCT onset in service, to a compensable degree within a year of his separation from service, or was caused by service, to include his presumed exposure to Agent Orange.  Therefore, the benefit of the doubt doctrine does not apply and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in March 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in December 2014.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for porphyria cutanea tarda is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


